FILED
                           NOT FOR PUBLICATION                              APR 27 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10230

              Plaintiff - Appellee,              D.C. No. 4:10-cr-00329-DCB-
                                                 CRP-1
  v.

ROBERTO HERNANDEZ-RODRIGUEZ,                     MEMORANDUM *
AKA Felipe Hernandez-Rodriguez, AKA
Robert Hernandez-Rodriguez,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                       Argued and Submitted April 17, 2012
                            San Francisco, California

Before: KOZINSKI, Chief Judge, McKEOWN and N.R. SMITH, Circuit Judges.

       We affirm the district court’s decision to impose, pursuant to U.S.S.G.

§ 2L1.2, a 16-level “crime of violence” enhancement on the sentence of Roberto

Hernandez-Rodriguez (Hernandez).



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         1. The Florida court accepted Hernandez’s guilty plea and then placed him

on probation. This qualifies as a “conviction” for purposes of U.S.S.G. § 2L1.2.

See 8 U.S.C. § 1101(a)(48)(A); Retuta v. Holder, 591 F.3d 1181, 1186 (9th Cir.

2010).

         2. Hernandez’s conviction qualifies as a “felony” for purposes of U.S.S.G.

§ 2L1.2, because the maximum penalty allowed by Florida law for the offense of

attempted robbery is five years in prison, upon conviction or revocation of

probation. See Mendez-Mendez v. Mukasey, 525 F.3d 828, 833 (9th Cir. 2008);

United States v. Rios-Beltran, 361 F.3d 1204, 1208 (9th Cir. 2004).

         3. Under the modified categorical approach, Hernandez’s conviction

qualifies as a “crime of violence,” because the judicially noticeable documents, the

state charging information, the order of probation, and the judgment and sentence,

show that the Florida conviction necessarily rested on facts satisfying the elements

of generic attempted robbery. See United States v. Aguila-Montes de Oca, 655
F.3d 915, 936–37 (9th Cir. 2011) (en banc); United States v. Saavedra-Velazquez,

578 F.3d 1103, 1106 (9th Cir. 2009).

         AFFIRMED.